DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-2, 4, 6-8, 10-16, 18-23 are pending.  Claims 21-23 are newly added.
3.	Figure 3 of the application is directed to the claimed invention.

    PNG
    media_image1.png
    511
    474
    media_image1.png
    Greyscale


Response to Arguments
4.	Applicant’s arguments, see Remarks, filed July 14, 2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102(a)(2)/103 as being obvious over May-Weymann have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ponukumati et al. and MA.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-2, 8, 15-16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over May-Weymann (US 2014/0348072 A1) in view of Ponukumati et al.  (US 2017/0086046 A1), further in view of MA (US 2014/001032 A1).
Regarding claims 1, 8 and 15, May-Weymann discloses a terminal device, a computer program product and a method implemented at a terminal device (“a modem for use at a terminal”, see figure 4), comprising:

    PNG
    media_image2.png
    707
    728
    media_image2.png
    Greyscale

([0016]: “Example CB messages include public warning messages, advertisements, breaking news and sports updates.”); the first DRX period including at least the first receiving time interval and a first dormant time interval without receipt of CBS messages (One DRX cycle length includes a wake-up period and a sleep period.).  In other words, during a receiving time interval of the first DRX period, the modem 4 configured to receive a first CB message and a second CB messages.
detecting at least one difference between a first characteristic of the first CBS message and a second characteristic of the second CBS message (assign highest message priority to public warning messages and assign a lower message priority to CB messages, such as advertisements, breaking news and sport updates.)
decreasing a second dormant time interval of a second DRX period based at least in part on detecting that the first characteristic is different from the second characteristic, wherein the second dormant time interval occurs after the first receiving time interval; and 
increasing a second receiving time interval of the second DRX period based at least in part on detecting that the first characteristic is different from the second characteristic (AT S408 and S410, when an expected CB message(s) include PWS message(s), modify scheduling behavior).
([0017]: “The public warning messages are identified by message identifiers dedicated for a particular public warning system.  When an expected CB message is a public warning message, i.e., a message regarding a natural disaster or other emergency situation, the scheduling behavior at the device for receipt of the CB message should be modified so that the public warning message is received and acted on accordingly by a user of the device.”)
In other words, May-Weymann teaches the modem 4 configured to receive Cell Broadcast Service (CBS) messages during a first DRX period.  The modem 4 monitors a scheduling message in the first DRX period to determine whether a PWS messages is expected to be received during the (next) second DRX period.  When the expected CB message(s) is not PWS messages, the modem 4 configured not to modify the dormant (or inactive) time and not to modify the receiving time.  When determined the next CB messages is public warning message, the modem 4 modify the next (second) PRX period such as to decrease a dormant time interval and increase the receiving time, thus the receiving time be longer to ensure receiving the emergency messages.  
Furthermore, May-Weymann discloses a system and method for identify a CB public warming messages from among other CB messages.  The CB public warning messages is assigned a highest priority among the CB messages.  When the modem 4 identify the CB message expected in the next period include a highest priority CB messages.  The modem 4 configured to modify the next (second) DRX period so to increasing the second receiving time interval and to decreasing the dormant time interval.
([0050]: “For example, the modem 4 may be arranged to modify the priority scheme 37 stored in memory 34 to increase the priority level associated with the cell broadcast channel such that the CB reception has the highest priority level in the priority scheme 37 for the time slots(s) where the CB public warning message(s) is expected in the next schedule period.”)
([0053]: “If the modem 4 determines at step S408 that one or more expected CB message does not include a public warning message, then the process proceeds to step S406.  At step S406, the modem 4 makes no modification to the default priority scheme stored in memory 34 for the time slot(s) in which a CB message is expected in the next schedule period.”
 In other words, during a normal DRX period, the modem 4 may receive a first type of CB message(s).  The first type of CB messages may be an advertisements, breaking news and sport updates. The first type of CB messages are set as low priority level in comparison to Emergency CB messages, such as public warning messages which have been assigned highest message priority.  The modem 4 makes no modification to scheduling resources configured for the first type of CB messages.  
May-Weymann differs from the claims in that, May-Weymann discloses detecting at least one difference between a first characteristic of the first CBS message and a second characteristic of the second CBS message based on the received scheduling message.  While in the claims, detecting at least one difference between a first characteristic of the first CBS message and a second characteristic of the second CBS message based on the received first CBS message and the second received CBS message.
Ponukumati et al. in the same field of invention, discloses a method for supporting emergency cell broadcast (CB) messages a mobile terminal.  ([0035]: “The control unit 110 may assign (e.g., via the prioritization unit 112) a highest message priority to an emergency CB message (e.g., an ETWS/CMAS message), a next highest message priority to an SM, a message priority lower than the SM message priority for a non-The prioritization unit 112 may dynamically assign priority to various message types in real time.”)
([0036]: “The control unit 110 may grant resource priority to a subscription based on the message priority of the CB message.”)
([0039]: “At block 255, the control unit 110 may cause the communication unit 120 to completely decode the received CB message having a higher message priority.  For example, the control unit 110 may grant resource priority to a subscription (e.g., Sub1 192) that receives a CB message having a higher message priority than a CB message received on another subscription Sub2 197)”.  
Thus, Ponukumati et al. discloses receiving a first Cell Broadcast Service (CBS) message and a second CBS message from a network device in a first receiving time interval of a first Discontinuous Reception (DRX) period...detecting at least one difference between the first CBS message and the second CBS message.

    PNG
    media_image3.png
    360
    604
    media_image3.png
    Greyscale


In another embodiment, May-Weymann discloses ([0052]: “For the time slots in the next schedule period where a CB public warning message(s) is not expected, the modem uses a default (unmodified) priority scheme”).

    PNG
    media_image4.png
    551
    567
    media_image4.png
    Greyscale

May-Weymann differs from the claims in that, May-Weymann teaches modify scheduling behavior of the next DRX period when the CB message(s) include PWS advertisements, breaking news and sport updates.  May-Weymann does not explicitly teaches modify scheduling behavior by decreasing a second dormant time interval of a second DRX period and increasing a second receiving time interval of the second DRX period.

    PNG
    media_image5.png
    642
    1069
    media_image5.png
    Greyscale
Ma, in the same field of invention, discloses method for setting discontinuous reception period in a mobile terminal includes decreasing a dormant time interval and increasing a receiving time interval of a second DRX period when the CB messages are emergency messages.  The setting of the DRX period further include increasing dormant time interval and decreasing receiving time interval when the mobile terminal in a default state (normal state when the mobile terminal receives non-emergency CB messages.)
Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine May-Weymann with Ponukumati et al. and MA to implement the claimed invention so as to save power of a battery of a mobile terminal device while ensure receiving of emergency CB messages.

	

detecting a change of types of the CBS messages received in the first receiving time interval, the type of a CBS message indicating that the CBS message is mandatory, optional, or advised.  ([0007]: “The processing unit is also arranged to, based on the determination, modify operation of the modem in the second later time period to ensure the one or more public warning message is received and acted on by the modem.”, [0016]: “Example, CB messages include public warning messages, advertisements, breaking news and sports updates.”)

Regarding claims 21-23, May-Weymann teaches wherein the first CBS message and the second CBS message contain information related to one or more traffic, weather, an advertisement, or an emergency.  See para. [0007].

7.	Claims 4, 6-7, 10-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over May-Weymann (US 2014/0348072 A1) in view of Ponukumati et al.  (US 2017/0086046 A1) further in view of MA (US 2014/001032 A1) and furthermore in view of Anderson et al. (US 2012/0120843 A1).
	Regarding claims 4, 6-7, 10-14, 18-20, although May-Weymann fails to teach determining a dormant threshold based on the first dormant time interval, using a threshold for modification is common knowledge in the art.  
	Anderson et al. in the same field of invention, discloses a method for adjusting DRX parameter values to optimization of UE battery consumption whilst maintaining 
Anderson et al. teaches ([0085]: “a Discontinuous Reception (DRX) parameter value is adapted by monitoring a traffic flow associated with a communication between user equipment and a network, the traffic flow comprising a plurality of data packets, identifying a triggering event based upon observed characteristic of a plurality of the data packets, and adjusting the DRX parameter value in response to identifying the triggering event.  Adjusting the DRX parameter value may include reconfiguring a reception pattern of the user equipment.”)
([0041]: “Resumption of activity such as the device having data to transmit or receive new data can cause a transition from a DRX state 530, 540 to the continuous reception station 520.”)
([0077]: “For example, a network may be monitoring a particular statistic of a traffic flow and comparing the particular statistic to a threshold.  When the particular statistic reaches the threshold, the DRX parameter value may be reconfigured to support a new operating mode or new reception pattern of a mobile device.”)

    PNG
    media_image6.png
    610
    571
    media_image6.png
    Greyscale

([0057]: “In an improved or more advanced network implementation, the network may actively monitor the statistics of an ongoing communication with the UE and may adapt or adjust the configured value of a drx-Inactivity Timer (or one or more other DRX-related parameters) based on an ongoing analysis by the network of the statistics of the aggregated traffic profile or communication with the UE.  Thereby, the network may attempt to optimize the DRX-Inactivity Timer parameter or one or more other DRX-related parameters according to a currently-observed traffic profile, or an observed statistic of a current traffic flow or aggregated traffic flow.  The optimization may include an optimization of UE battery consumption whilst maintaining certain latency or Quality of Service criteria associated with the communication with the UE...The adjustment or adaptation of the one or more DRX-related parameter values may be triggered based upon a determined data activity of a communication between a UE and a network, or may be triggered based upon observed desirable or undesirable data packet latency events or other triggering events associated with data packets or protocols related to a communication between a UE and the network.”)
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine May-Weymann with Anderson et al. in order to adapt, adjust or otherwise modify one or more DRX parameters in accordance with a data packet pattern.
8.	The prior art made of record and not relied upon is considered pertinent to applicant disclosure:


	Pasumarthi et al. (US 2013/0295943 A1) discloses method for scheduling cell broadcast messages.

    PNG
    media_image7.png
    575
    729
    media_image7.png
    Greyscale

	HUANG et al. (US 2015/0351151 A1) discloses a method comprises determining a traffic intensity of a User Equipment (UE) by which a DRX-based ANR measurement.  The method further comprises setting a value for a DRX parameter to be used by the UE to perform the DRX-based ANR measurement, in accordance with the determined traffic intensity at the UE...provides an associated BS adapted to perform DRX parameter configuration facilitated ANR measurement.

    PNG
    media_image8.png
    645
    436
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    816
    732
    media_image9.png
    Greyscale


Pradas et al. (US 2018/0084524 A1) teaches ([0093]: “The first radio network node 12 can change DRX cycle in dormant mode for RAN reasons only such as the first radio network node 12 identifies that the wireless device 10 does not receive data for a very long time e.g. a set time interval; the first radio network node 12 may then increase the DRX cycle to longer sleeping periods, or the other way round”).

    PNG
    media_image10.png
    411
    579
    media_image10.png
    Greyscale

Pelletier et al. (US 2012/0281566 A1) discloses [0114]: “Alternatively, the WTRU may enable a dormant mode on a condition that the WTRU has not received any control signaling (e.g., for scheduling of dedicated transmissions) for a consecutive number  
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412